Moskowitz v Hickey (2017 NY Slip Op 07405)





Moskowitz v Hickey


2017 NY Slip Op 07405


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4783N 155593/14

[*1] Robert Moskowitz, etc., Plaintiff-Respondent,
vEileen Hickey, Defendant-Appellant, Jane Doe, et al., Defendants.


Sokolski & Zekaria, P.C., New York (Daphna Zekaria of counsel), for appellant.
Peluso & Touger, LLP, New York (Carl T. Peluso of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about September 1, 2016, which, inter alia, granted plaintiff's motion to strike the answer of defendant Eileen Hickey, unanimously affirmed, without costs.
The motion court providently exercised its discretion in striking Hickey's answer on account of her failure to comply with three successive court orders directing her to respond to plaintiff's discovery demands (see Loeb v Assara N.Y. I L.P., 118 AD3d 457 [1st Dept 2014]; Oasis Sportswear, Inc. v Rego, 95 AD3d 592 [1st Dept 2012]). In response to plaintiff's showing that Hickey's conduct was willful and contumacious, Hickey failed to tender any reasonable excuse for her repeated noncompliance (see Menkes v Delikat, 148 AD3d 442 [1st Dept 2017]; Reidel v Ryder TRS, Inc., 13 AD3d 170 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK